STATE OF MICHIGAN

                            COURT OF APPEALS



JENNIFER SUZANNE ADKINS,                                             UNPUBLISHED
                                                                     February 20, 2018
               Plaintiff-Appellant,

v                                                                    No. 337745
                                                                     Presque Isle Circuit Court
                                                                     Family Division
DAVID LEE PIECHAN,                                                   LC No. 15-084025-DS

               Defendant-Appellee.


                                        AFTER REMAND

Before: M. J. KELLY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.


PER CURIAM.

        We remanded this case to the trial court for a best-interest determination concerning
plaintiff’s request to change the existing custody order so as to grant her “sole” physical and
legal custody of the parties’ two minor children.1 On remand, the trial court conducted a two-
day evidentiary hearing and thereafter issued an order in part granting plaintiff “primary”
physical and legal custody. Plaintiff thereafter filed a supplemental brief in this Court raising
additional issues.

       Except as set forth in this opinion, we affirm the trial court’s post-remand order. But
given the trial court’s determination to change the previously-existing joint legal custody
arrangement (which we affirm), we remand for the ministerial correction of the order to insert
the word “sole” before the term “legal custody,” in order to avoid potential future ambiguity.
See Shulik v Richards, 273 Mich. App. 320, 328; 729 NW2d 533 (2006). We also vacate the
portion of the trial court’s order forbidding plaintiff from moving more than 100 miles from the
children’s current legal residence at the time of the initial custody order, because this portion of
the order in effect restricts plaintiff, with regard to moving the children’s domicile, as though she


1
  See Adkins v Piechan, unpublished opinion per curiam of the Court of Appeals, issued
November 21, 2017 (Docket No. 337745), and Adkins v Piechan, unpublished order of the Court
of Appeals, issued November 21, 2017 (Docket No. 337745).


                                                -1-
possessed joint legal custody of the children rather than sole legal custody. See MCL 722.31(1),
(2), see also Brausch v Brausch, 283 Mich. App. 339, 349; 770 NW2d 77 (2009). With regard to
plaintiff’s remaining claims of error, they are either moot or unripe, and we decline to address
them in the first instance. See City of Huntington Woods v Detroit, 279 Mich. App. 603, 615-616;
761 NW2d 127 (2008).

       Vacated in part and remanded for ministerial correction of order. Affirmed in all other
respects. We do not retain jurisdiction.



                                                           /s/ Michael J. Kelly
                                                           /s/ Amy Ronayne Krause
                                                           /s/ Mark T. Boonstra




                                              -2-